 Case 4:20-cv-00096-ALM Document 30 Filed 04/12/21 Page 1 of 3 PageID #: 842




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

SINOSTAR GLOBAL, LTD.                               §
                                                    §
v.                                                  §    Civil Action No. 4:20-cv-96
                                                    §    Judge Mazzant
RAKUTEN KOBO, INC.                                  §
                                                    §
                                                    §
                                                    §

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant’s Motion to Dismiss the First Amended Complaint

for Failure to State a Claim under Fed. R. Civ. P. 12(b)(6) (Dkt. #17). Having considered the

Motion and relevant pleadings, the Court finds that it should be DENIED.

                                          BACKGROUND

        On February 7, 2020, Plaintiff Sinostar Global Ltd. (“Sinostar”) sued Defendant Rakuten

Kobo, Inc. (“Rakuten Kobo”) for patent infringement (Dkt. #1). On January 15, 2021, Rakuten

Kobo moved to dismiss the Complaint (Dkt. #9). On February 5, 2021, Sinostar filed a First

Amended Complaint (Dkt. #12). On February 26, 2021, Rakuten Kobo moved to dismiss the First

Amended Complaint (Dkt. #17). On March 19, 2021, Sinostar responded (Dkt. #24). On March

31, 2021, Rakuten Kobo replied (Dkt. #28). On April 7, 2021, Sinostar filed its Sur-Reply (Dkt.

#29).

                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
 Case 4:20-cv-00096-ALM Document 30 Filed 04/12/21 Page 2 of 3 PageID #: 843




       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This




                                                 2
     Case 4:20-cv-00096-ALM Document 30 Filed 04/12/21 Page 3 of 3 PageID #: 844




    evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

    experience and common sense.” Iqbal, 556 U.S. at 679.

           Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

    accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

    Twombly, 550 U.S. at 570).

                                               ANALYSIS

           After reviewing the Motion, the pleadings, and briefing, the Court finds that Plaintiff has

    stated plausible claims for purposes of defeating a Rule 12(b)(6) motion.

                                             CONCLUSION
.
           It is therefore ORDERED that Defendant’s Motion to Dismiss the First Amended

    Complaint for Failure to State a Claim under Fed. R. Civ. P. 12(b)(6) (Dkt. #17) is hereby

    DENIED.

          SIGNED this 12th day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                     3
